Order, Supreme Court, New York County (Karen S. Smith, J.), entered August 13, 2008, which denied defendant City of New York’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
A plaintiff is required to demonstrate prior written notice of a sidewalk defect as a condition precedent to maintaining an action against the City (Administrative Code of City of NY § 7-201 [c] [2]; see Amabile v City of Buffalo, 93 NY2d 471 [1999]), notwithstanding the City’s ownership of the abutting property (Administrative Code § 7-210 [d]). The City concedes that the Big Apple Pothole map on which plaintiff relies shows a sidewalk defect in the vicinity of where plaintiff fell. Disputes as to whether the location and nature of the defect are sufficiently portrayed so as to bring the condition to the municipality’s attention involve factual questions appropriately resolved at trial
*626(see Reyes v City of New York, 63 AD3d 615, 615 [2009], lv denied 13 NY3d 710 [2009]; Almadotter v City of New York, 15 AD3d 426, 427 [2005]). Concur — Tom, J.E, Saxe, Friedman, Sweeny and Abdus-Salaam, JJ.